Citation Nr: 1423006	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease (DJD) of the lumbosacral spine, post discectomy at L5-S1 with left sciatic nerve irritation secondary to left S-1 radiculopathy, to include consideration of entitlement to a separate evaluation for radiculopathy, left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Harold W. Conick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to September 1998. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a and April 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2013 Board Videoconference hearing.  The VLJ who conducted that hearing is no longer employed by the Board.  The Veteran was notified in March 2014 that he was entitled to another hearing if he wished to appear at another hearing, in compliance with 38 C.F.R. § 20.707 (2013).  The Veteran declined to have another hearing, so long as the transcript of the 2013 videoconference hearing and the additional evidence submitted at that hearing were available and would be considered in the Board's decision.  

The Board has considered the transcript of the 2013 Videoconference hearing, which is associated with the Veteran's electronic (virtual VA) file, and the evidence submitted at that hearing, which is associated with the Veteran's physical file.  The Board has additionally considered the electronic files located in the Veterans Benefits Management System (VBMS). 

The issue of TDIU will be address in the REMAND section of this decision. 
 





FINDINGS OF FACT

1.  The Veteran's degenerative joint disease, lumbosacral spine, does not result in ankylosis of any portion of the spine, and has not required bedrest prescribed by a provider during the pendency of this appeal.

2.  Radiculopathy of the left lower extremity has been diagnosed, and the evidence establishes that the Veteran's left lower extremity radiculopathy result in pain, decreased muscle strength in certain muscles of the left lower extremity, and variable numbness of some portions of the left leg and foot, but does not result in more than moderate paralysis of any affected muscle or nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 percent for the Veteran's degenerative joint disease, lumbosacral spine, are not met, but the criteria for a separate, compensable, 20 percent evaluation for S1 radiculopathy with sciatic nerve disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Codes 5242, 5243, 4.73, Diagnostic Codes 5310, 5313, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, the Veteran was granted service connection for a lower back condition with lumbar central disc protrusion and central stenosis by a rating decision issued in August 2007.  The RO granted a 40 percent evaluation under Diagnostic Code 5243, which provides the criteria for evaluation of intravertebral disc disease (IVDS), together with Diagnostic Code (DC) 5299.  That decision became final in August 2008.   

In June 2009, the Veteran submitted a claim for an increased evaluation for his spine disability.  The diagnostic codes pertaining to the spine were amended prior to the Veteran's June 2009 claim.  Versions of the regulation in effect prior to the submission of the Veteran's 2009 are not applicable to the 2009 claim.  The Board notes that the Veteran's representative has submitted information about decisions made under prior versions of the rating criteria.  Only versions of the regulations in effect during the pendency of a claim are applicable.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change); VAOPGCPREC 3-00 (2000) (Board can apply prior regulation to rate the Veteran's disability for periods during the pendency of the claim if the claim was submitted prior to the effective date of the regulatory change); 65 Fed. Reg. 33422 (2000); VAOPGCPREC 7-03 (2003), 69 Fed. Reg. 25179 (2004).

Currently, a general rating formula is in effect for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, degenerative arthritis of the spine of the spine under DC 5242, or intervertebral disc syndrome under DC 5243.  Specific criteria for rating intervertebral disc syndrome based on incapacitating episodes are provided at DC 5243, the DC currently used to rate the Veteran's lumbosacral DJD with IVDS.  Ratings under DC 5243 may be assigned under either the general formula or the rating criteria based on incapacitating episodes, whichever method results in the higher evaluation.  The highest rating available under DC 5243, a 60 percent evaluation, is available for incapacitating episodes having a total duration of at least six weeks during a 12-month period.  

Criteria applicable to spine disabilities under the general rating formula provide a 50 percent evaluation if there is unfavorable ankylosis of the entire thoraco-lumbar spine, or a 100 percent rating if there is unfavorable ankylosis of the entire spine.  The evidence establishes that the Veteran does not have ankylosis of any segment of the spine.  Therefore, no criterion which authorizes an evaluation in excess of 40 percent for DJD of the spine is applicable.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony about readily observable features or symptoms of injury or illness is competent.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis focuses specifically on what the evidence in the claims file shows, or fails to show, with respect to the severity of the spine disability.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

When the Veteran submitted his claim for a higher evaluation for his spine disability in June 2009, he stated that he believed that he met the criteria for a 60 percent rating.  He stated that his back pain had begun increasing the prior August (August 2008), and that he had required surgery, a microdisctectomy, in June 2009.  He stated that, despite surgery, he had what appeared to be a permanent weakness in his left leg and numbness in his left foot.  He could walk only slowly and for short distances, was unable to drive, and had to leave his full-time job.  

With the June 2009, the Veteran submitted a lay statement from his wife, who stated that the Veteran was unable to drive himself to work the last four weeks of the school year, had surgery in June 2009 as soon as school was out, and became unable to walk unassisted about two weeks prior to the surgery.  The Veteran also submitted a statement from the physical therapy provider who treated him post-surgery, JG, DPT.  JG stated that, even after completing his PT, the Veteran had continuing symptoms of weakness and pain in his left calf and numbness in the left foot.  

VA examination conducted in January 2010 disclosed that the Veteran reported his pain had increased beginning in September 2008, becoming intolerable and requiring surgery in June 2009.  The Veteran reported foot drop beginning a couple of weeks prior to the June 2009 microdiscectomy.  There was some improvement in the Veteran's left leg functioning after the surgery, but he continued to have intermittent pain radiating down the left leg, worse after prolonged sitting.  The Veteran's reflexes were 1/4 at the left knee and left ankle. 

Objective examination in January 2010 disclosed diminished strength in the left quadriceps (4/5), hamstrings (3/5), gastrocnemius (3/5), and dorsiflexors (3/5).  The examiner specifically stated that the reduction in muscle strength did not affect any joint.  The examiner assigned a diagnosis of radiculopathy of the left sciatic nerve secondary to left S1 nerve root irritation, caused by disc protrusion at L5-S1.  The Veteran had thoracolumbar flexion from 0 degrees to 30 degrees, with discomfort at the end of range of motion, with some limitation in all other planes of motion as well.  The examiner noted that the Veteran had not been confined to bedrest at any time on the directions of a physician, and was advised to resume walking the day following the microdiscectomy surgery.  He was able to walk several miles, and was able to walk without assistance.  There was no unusual shoe wear pattern and were no calluses.  He was working part-time at a junior college.

The report of a February 2011 VA examination discloses that the Veteran reported constant low back pain, "every second" of every day, with stiffness and immobility, spreading down the left buttocks, hamstring, calf, and foot.  The Veteran had normal mobility for activities of daily living, including walking without an assistive device and bathing without assistance.  His motor strength in the left lower extremity was described as symmetrical with the right lower extremity (5/5).  The Veteran reported that he was only able to work about three hours a day because his job required him to sit and talk with people, but he was only able to sit for 20 minutes at a time without pain.  He reported that he also required assistance with driving.

The Veteran submitted a report of an MRI conducted in December 2012.  The MRI disclosed minimal disc bulges at L1-L2 and L2-L3, diffuse disc bulging at L3-L4, disc protrusion at L4-L5, and a disc fragment.  The MRI was conducted after the Veteran reported increased pain and left sciatic disability.  Private clinical records dated in January 2013 reflect that strength in the lower leg extremity was normal and symmetrical with the right leg (5/5) except for left calf (4/5).  His gait was described as normal. 

The Veteran contends that he should be considered incapacitated because his pain does not allow him to stay in one position, whether sitting, standing, driving, or other activity, and does not allow him to maintain inactivity.  He testified that he has not been incapacitated to the point of being confined to bedrest since his 2009 surgery.  The Veteran testified that his physician has specifically advised him that he must avoid bedrest.  Transcript of 2013 Videoconference hearing (Tr.) 25.   The Veteran testified that he was stiff in the mornings and had difficulty putting on his sock and shoes.  Tr. 24.  

As set forth above, an evaluation in excess of 40 percent for IVDS requires incapacitating episodes lasting at least 6 weeks in duration requiring "medically prescribed" bedrest.  The Veteran has testified that the only time he was confined to bedrest was for two weeks just prior to his surgery in 2009.  Thus, the evidence establishes that the Veteran has not met the criteria for a 60 percent evaluation for his spinal disability based on incapacitating episodes in any one-year period during the pendency of this appeal.  The Veteran contends that his period of physical therapy following surgery be considered as equivalent to incapacitation.  However, as the Veteran was ambulatory and not confined to his home, the Board does not agree that the Veteran's requirement of physical therapy was equivalent to bedrest.  
  
The Veteran contends, in effect, that his pain is so severe that a 60 percent evaluation is warranted on that basis.  He contends that alternate criteria, not limited to bedrest prescribed by a physician, should be applied in this case, since his physician has told him that it is medically inadvisable to confine him to bedrest.  The Board notes, as set forth above, that there are alternative criteria for evaluating disability due to the spine.  However, alternate criteria for a rating in excess of 40 percent require ankylosis, vertebral fracture, spinal fusion, or other fact not shown in this case.  DCs 5237-5243.  

The medical evidence establishes that the Veteran's pain is, in part, due to radiculopathy and that there is spinal nerve root irritation affecting the sciatic nerve.  The governing regulation provides that neurologic impairment, if compensable, is evaluated separately from spinal disability (even where, as in this case, the spinal disability causes the neurologic disability).  

Complete paralysis of the sciatic nerve will be rated as 80 percent disabling where the foot dangles and drops, no active motion of the muscle below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve is rated as 60 percent disabling where severe, with marked muscular atrophy; as 40 percent disabling where moderately severe; as 20 percent disabling where moderate; and as 10 percent disabling where mild.  38 C.F.R. § 4.124a, DC 8520.  

Neuritis and neuralgia of the sciatic nerve are rated on the same basis as paralysis of the sciatic nerve, but under different Diagnostic Codes.  38 C.F.R. § 4.124a, DCs 8620, 8720.  No provider has assigned a diagnosis of neuritis or neuralgia as separate from left sciatic nerve root irritation, nor has any provider indicated that the Veteran's pain is separable from other symptoms of sciatic nerve impairment, so further discussion of DCs 8620 and 8720 is not required.  

In this case, a diagnosis of sciatic nerve root irritation has been assigned by the Veteran's private physician and by VA examiners, and nerve root irritation is included in the evaluation for the service-connected spinal disability.  The Board notes that, in addition to pain due to left sciatic irritation, the Veteran has variable deep tendon reflexes in the left lower extremity, numbness in the left foot and varying degrees of decreased strength in the muscles of the left leg innervated by the left sciatic nerve.  

In particular, various examiners have observed some loss of strength in four muscle groups of the left leg.  The assessed strength of those muscle groups has ranged from 3/5 to 5/5 (normal), but the Veteran continues to have full range of the left hip, left knee, and left ankle joints.  See reports of 2010 VA examination, 2011 VA examination, and December 2012 private clinical records.   

Even though the muscle strength in the affected muscle groups varies, the Board finds that even mild objective loss of strength (3/5 or 4/5), when considered with the objective evidence of pain, numbness, and other variable symptoms, warrants a compensable evaluation separate from the evaluation for spine disability.  

Examiners have described some effects of sciatic nerve root irritation on four muscles groups, the quadriceps, hamstrings, gasctrocnemius, and dorsiflexors.  A mild impairment of the sciatic nerve, or a moderate impairment of one muscle group, warrants a 10 percent evaluation.  As noted, various examiners have noted impairment of a total of four different muscle groups.  That objective information, together with the Veteran's complaints of numbness and pain, resolving reasonable doubt as to the cumulative severity of sciatic nerve irritation in the Veteran's favor, warrants a 20 percent evaluation for sciatic nerve root irritation under DC 8520.  

The Board has considered whether a higher evaluation, such as a 40 percent evaluation for left sciatic nerve impairment, is warranted.  A 40 percent evaluation requires a showing of moderately severe incomplete paralysis.  Although some examiners have noted muscle strength impairment of 3/5, the evidence makes it clear that the muscle strength loss is variable, and that the Veteran retains full, normal range of motion of the left hip, left knee, and left ankle.  The most recent private clinical evidence available reflects that the muscle strength in the left leg was considered normal in all muscle groups.  This evidence is unfavorable to an evaluation in excess of 20 percent for left sciatic nerve root irritation.

In this regard, it is important for the appellant to understand that the 40 percent rating assigned herein for spinal disability, and the separate 20 percent evaluation for sciatic radiculopathy, acknowledges significant problems.  A 40 percent evaluation for spinal disability reflects severe impairment of motion, and 20 percent evaluation for sciatic nerve involvement addresses pain and other symptoms of nerve impairment.  If the Veteran's spinal disability did not resulted in severe limitation of motion or there were no objective manifestations of radiculopathy other than the Veteran's complaints of pain, there would not be a basis to assign the 40 percent evaluation under DC 5243 and the 20 percent evaluation under DC 8520 set forth above.  

The critical question in this case, however, is whether the Veteran's spine disability or left sciatic nerve root irritation has manifested impairments which meet the criteria for an evaluation in excess of 40 percent for lumbar disability or in excess of 20 percent for radiculopathy.  As explained above, the Veteran's impairment of motion of the spine does not meet any criterion for an evaluation in excess of 40 percent, nor does impairment of the left leg, including with manifestations of pain, warrant an evaluation inn excess of 20 percent, under the Rating Schedule.  

Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the spine or left leg disability.  In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran contends that it is unfair to limit the evaluation for spine disability to 40 percent solely because his physician believes that it is never advisable to confine a Veteran to bedrest for a sine disability.  However, the rating schedule provides other, alternate criteria for evaluating spine disability and pain, and requires that compensable neurologic impairment be separately rated.  With the assignment of the separate, compensable, 20 percent evaluation for sciatic nerve root impairment, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria.  The lay and medical evidence as to the Veteran's physical functioning, pain, and strength, are also considered in the rating criteria.  The evidence as a whole demonstrates that the criteria for extraschedular consideration for spine disability or left sciatic nerve impairment are not met.  

The Board considered whether the evidence raised a question of unemployability.  At the hearing, the Veteran and his representative expressed that, in light of the Veteran's recent decline in the number of hours worked, he might now meet the marginal employment criterion for an award of TDIU.  As noted in the Introduction above, the claim that the Veteran's employment is now marginal is a new claim, and does not warrant referral for an extraschedular evaluation.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the lumbar and left sciatic disabilities, and in the absence of marked industrial impairment, other than relative to a new claim for TDIU, the Board finds that the criteria for referral for an assignment of an extraschedular rating in excess of the schedular rating currently assigned are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a psychiatric disability, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the psychiatric disability.  VA provided the Veteran with examinations in 2010 and 2012.  The Veteran reported his history, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal for an evaluation in excess of 40 percent for degenerative joint disease (DJD) of the lumbosacral spine is denied.

A separate, compensable, 20 percent evaluation for S1 radiculopathy with sciatic nerve disability is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

During the pendency of the claim on appeal, the Veteran also submitted a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Although the Veteran expressly withdrew the TDIU claim in December 2010, in his July 2012 substantive appeal the Veteran stated that he was unable to work "for any meaningful length of time."  The statement and other statements clearly indicates to the Board that he wishes to raise the issue at this time.   

A TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  Therefore, the claim for TDIU is raised by the record as part of the appealed claim for an increased evaluation for service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the criteria for establishing entitlement to TDIU, and afford him an opportunity to present evidence, including non-medical evidence, such as tax returns, supporting his contention that his employment is marginal.  

The Veteran should be provided another opportunity to submit any relevant private medical records or governmental records, such as records related to Social Security Administration or other disability benefits applications.  The Veteran should be provided with the appropriate releases if he desires VA assistance in obtaining identified records.  The RO should also ensure that all current VA treatment records are associated with the Veteran's claims folder.

2.  The RO should develop the issue of entitlement to TDIU (to include on an extraschedular basis), including, if necessary, affording the Veteran VA examination or medical opinion, and adjudicate the claim. 

3.  When development has been completed, the claim for TDIU should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


